DETAILED ACTION
Claims 1-3 (filed 07/29/2020) have been considered in this action.  Claims 1-3 are newly filed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 07/29/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  No English-language translation of the non-patent literature or the foreign patent documents have been received, and thus they have not been considered.  A strike-through line has been placed on all references within the IDS that have not been considered.



Specification
The disclosure is objected to because of the following informalities: 
The abstract is improper because it does not relate to the claimed invention.  Namely, there is no mention of a maintenance period or maintenance model in the abstract.
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention 
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.


The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The examiner suggests a title similar to “Machine Tool Management System Using a Maintenance Period Model That Changes a Maintenance Period”  

Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Fujishima et al. (US 20020013639, hereinafter Fujishima).

In regards to Claim 1, Fujishima discloses “A machine tool management system, comprising: an external server” (Fig. 1 and Fig. 2 shows management units 20 and 3 and [0046] a management unit 3 provided on the side of a supplier (maker) having supplied the machine tools 21, and connected to the user side management units 20 via a network 4 such as internet) “and a plurality of numerical controller (NC) devices connected to the external server through a network, the NC devices controlling respective machine tools” (Fig. 1 and [0019] there is provided a machine tool maintenance system, which comprises: a plurality of machine tools each including a plurality of driver mechanisms and a controller for controlling operations of the driver mechanisms; [0024] there is provided a machine tool maintenance system, which comprises: a plurality of machine tools each including a plurality of driver mechanisms and a controller for controlling operations of the respective driver mechanisms; and a management unit connected to the plurality of machine tools; wherein the management unit “wherein the external server is configured to collect operating information obtained from the NC device of each machine tool, and comprises:” ([0020] the wear degrees of the respective driver mechanisms such as a spindle unit and a clamp unit of the machine tool are determined on the basis of the operating conditions of the driver mechanisms by the life expectancy determining section provided in the controller of the machine tool. The data indicative of the wear degrees thus determined is transmitted to the management unit connected to the controller, and stored in the data storage section) “storing unit storing a maintenance period model and a refinement algorithm in advance;” (Fig. 2 shows data storing section 91; [0022] The life expectancy determining section may be adapted to estimate end-of-life times at “changing unit changing a computational expression of the maintenance period model by the refinement algorithm;” ([0057] After the calculation of the wear degree Lact, the life expectancy determining section 92 calculates a life expectancy L.sub.rest on the basis of the service life L.sub.max “and computing unit obtaining a next maintenance period from the maintenance period model” ([0058] Then, the life expectancy determining section 92 estimates the end-of-life time of the bearing 51 on the basis of the life expectancy L.sub.rest and the wear degree L.sub.act from the following equation (5): D.sub.rest=D.sub.act.multidot.L.sub.rest/L.sub.act (5) [0059] wherein D.sub.act is the number of operation days of the machine tool 21, i.e., the number of days from the date of the start of the data accumulation in the data storage section 91 for the machine tool 21 to the latest data accumulation date, and D.sub.rest is the number of days (of life expectancy) to the end of the service life of the bearing 51, assuming that the machine tool 21 is operated under the same operating conditions. Therefore, a replacement date D.sub.chg can be predicted by adding the calculated D.sub.rest to the current date. Thus, the replacement date predicting operation is performed for the prediction of the replacement date D.sub.chg).

In regards to Claim 2, Fujishima discloses “The machine tool management system according to claim 1, wherein the changing unit changing the computational expression of the maintenance period model is carried out manually or automatically” ([0050] On the basis of the data indicative of the operating conditions stored in the data storage section 91, the life expectancy determining section 92 determines the wear degrees (current degrees of fatigue) of expendable components of respective driver mechanisms such as a bearing 51 supporting a spindle 25, coned disc springs 61 of a clamp unit 57 and bearings of cam followers 70, 71 of an automatic tool changer 42, and estimates end-of-life times of these components.; [0056] the life expectancy determining section 92 calculates the wear degree Lact from the equation (1) on the basis of the data of the spindle load and the spindle rotation speed transmitted from the numerical controller 80 every 10 seconds and stored in the storage section 91).

In regards to Claim 3, Fujishima discloses “The machine tool management system according to claim 1, wherein the maintenance period model is at least one of an inspection and maintenance period about wear of a mechanism in the machine tool, an inspection and maintenance period about a machining tool of the machine tool, an inspection and maintenance period about an electrical component of the machine tool, and an inspection and maintenance period about a user-defined item of the machine tool” ([0019]  wherein the .



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hardesty et al. (US 6138056) teaches that using tool movement information a predetermined maintenance time can be updated
Zyglowicz et al. (US 11055450) teaches that maintenance plans can be estimated and inferred using prediction and probabilities of maintenance event actions
Klimasauskas (US 6110214) teaches a maintenance model that can be updated with data to better keep the machine in operational condition
Fujishima et al. (US 20040193307) teaches that maintenance times for component replacement can be determined from feedback data showing a consumption of a finite component

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M SKRZYCKI whose telephone number is (571)272-0933.  The examiner can normally be reached on M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN MICHAEL SKRZYCKI/Examiner, Art Unit 2116                                                                                                                                                                                                        
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116